PER CURIAM.
Appellant petitioned the Circuit Court for a Writ of Habeas Corpus. In denying the Writ, that Court rejected appellant’s constitutional claim that retroactive application of the amended “gain time” statute [Section 944.27, Florida Statutes (1978)] was unconstitutional as an ex post facto law in that it reduced the gain time with which appellate was credited under the statute in effect at the date of his sentence. The United States Supreme Court has since accepted appellant’s argument. Weaver v. Graham, - U.S. -, 101 S.Ct. 960, 67 L.Ed.2d 17 (1981).
Reversed and remanded for reconsideration in light of Weaver v. Graham, supra, and a determination whether appellant is entitled to release. Hawthorne v. Wainwright, 396 So.2d 724 (1st DCA 1981).
BOOTH and JOANOS, JJ., and PEARSON, TILLMAN (Retired), Associate Judge, concur.